921 F.2d 758w
Thomas L. FITZGERALD, a/k/a Robert Allen, Appellant,v.Sgt. M.E. PATRICK;  C.W. Townesend, Officer of the MissouriState Highway Patrol;  C.E. Fisher, Superintendent of theMissouri State Highway Patrol;  T.L. Gray, Officer of theMissouri State Highway Patrol;  D.E. Holt, Officer of theMissouri State Highway Patrol;  T.R. Selvey, Officer of theMissouri State Highway Patrol;  S.T. Oglesby, Officer of theMissouri State Highway Patrol;  W.R. Petrus, Retired Officerof the Missouri State Highway Patrol, Appellees.
No. 90-1383.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 12, 1990.Decided Dec. 13, 1990.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION. SEE 927 F.2d 1037.